United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2733
                                    ___________

Randall S. Whitmore,                     *
                                         *
      Petitioner - Appellee,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
David S. Avery,                          *
                                         *    [UNPUBLISHED]
      Respondent - Appellant.            *
                                    ___________

                               Submitted: October 13, 1999

                                   Filed: November 18, 1999
                                    ___________

Before BOWMAN, HEANEY, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      This federal habeas corpus case has a long history. See Whitmore v. Avery, 63
F.3d 688 (8th Cir. 1995), cert. denied, 116 S. Ct. 1282 (1996). On July 13, 1998, after
denying Randall S. Whitmore habeas relief from his Nebraska conviction, we ordered
the district court to revoke its 1993 order releasing Whitmore on bail pending
completion of these proceedings. Whitmore was by this time a longstanding resident
of California. On March 15, 1999, believing our July 13 order had been stayed by
subsequent proceedings, we issued an order stating:
      [W]e hereby deny Whitmore habeas relief, and direct that the district
      court’s bail order be vacated or revoked. However, we deny the state’s
      request for a federal court order directing that Whitmore be returned to
      Nebraska. . . . Nebraska must proceed in accordance with Morissey [v.
      Brewer, 408 U.S. 471 (1972)], in the event it wishes to revoke
      Whitmore’s release and have him serve the remainder of his sentence.

       Nebraska officials first acted in defiance of our March 15 order by issuing a
warrant for Whitmore’s arrest in California. On Whitmore’s petition, we ordered
respondent Avery to withdraw the arrest warrant. Avery then filed an untimely petition
for rehearing, which we denied, and a petition for rehearing en banc, which we denied
as untimely. Returning to the district court, Avery then filed a motion to reinstate its
October 9, 1998, order directing Whitmore to report to Nebraska prison authorities.
On May 21, 1999, the district court denied that motion, and Avery appeals.

        As the district court recognized, our March 15, 1999, order is law of the case
and clearly requires that Avery’s motion to reinstate be denied. Both the motion to
reinstate and this appeal are therefore frivolous. Indeed, they are in flagrant disregard
of this court’s rule that, “Successive petitions for rehearing are not allowed.” 8th Cir.
Rule 40A(c). Respondent Avery and his counsel, the Nebraska Attorney General,
could have sought timely en banc review of our March 15 order, or certiorari review
by the Supreme Court of the United States. We are not infallible, and our order raised
novel issues on which reasonable jurists might differ. Instead, state officials have
repeatedly defied and evaded that order, tactics which neither we nor any other court
may tolerate. Accordingly, the order of the district court is summarily affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-